DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) specifying a damaged portion by analyzing a captured image of a construction; and predicting, in the captured image, a range to which damage spreads based on the specified damaged portion and design data associated with the construction. The limitations of analyzing and predicting as drafted are a processes that under their broadest reasonable interpretation cover performance of the limitation in the mind but for the recitation of a generic computer-readable medium, computer, or processor. That is, other than reciting “computer-readable medium, computer, or processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-readable medium, computer, or processor” under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of computer-readable medium, computer, or processor components, then it falls within the “Mental Processes” grouping of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017217185 A1.
Claim 1
 	WO 2017217185 A1 discloses 5specifying a damaged portion by analyzing a captured image of a construction (See Claim 1, lines 1-8); and predicting, in the captured image, a range to which damage spreads based on the specified damaged portion (The prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the progress of the crack to the user terminal 10.) and design data associated with the construction (The database 50 of this example further stores rank information indicating the evaluation category of the degree of cracking of the bridge in association with the composite image and cracking information of the bridge. The prediction unit 44 of the present example executes a simulation process for predicting how the bridge rank information evaluated by the crack evaluation unit 36 will change in the future.).  
Claim 2
  	WO 2017217185 A1 discloses the image processing program causes a computer to execute processing of outputting the predicted range (The prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the progress of the crack to the user terminal 10.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017217185 A1 in view of WU Xiaoyang et al. “A New Method of Subway Tunnel Crack Image etc..”.
Claim 3  
 	WO 2017217185 A1 substantially teaches the claimed invention except that it does not show compression processing is performed on a part or all of captured images of the construction captured at different points in time, a higher compression ratio is applied to a range not included in the predicted range than an image portion included in the predicted range. WU Xiaoyang et al. shows that it is known to provide compression processing is performed on a part or all of captured images of the construction captured at different points in time, a higher compression ratio is applied to a range not included in the predicted range than an image portion included in the predicted range (Section I, First Paragraph , last sentence “only regions related to the crack are of interest”, section C, lines 6-8, lines 14-15 “ a higher compression ratio should be applied for non crack regions than for crack regions) for an a device for processing images of crack information. It would have been obvious to combine the device of WO 2017217185 A1 with the compression of WU Xiaoyang et al. before the effective filing date of the claimed invention for the purpose of providing the reduction of memory needed for processing the image data, therefore allowing more information storage on limited memory.
WO 2017217185 A1 discloses compression processing is performed on a part or all of captured images of the construction captured at different points in time, a higher compression ratio is applied to a range not included in the predicted range than an image portion included in the predicted range.  
Claim 4
 	WO 2017217185 A1 discloses the image processing program causes a computer to execute processing of predicting the range to which the damage spreads according to a degree of overlap between the damaged portion and a member constituting the 25construction included in the design data (When a CAD drawing representing a bridge floor slab has not been created, a manual operation for arranging a plurality of images on the screen of the terminal display unit 14 is accepted by the terminal operation unit 15 as shown in FIG. In response to such a manual operation, image position information indicating a relative positional relationship between a plurality of images is input. In this aspect, it is preferable that the server device 20 converts the relative positional relationship between the plurality of images into the positional relationship of each image with respect to the reference position of the floor slab. A manual operation for overlapping common portions between adjacent images may be received.).  
Claim 5
 	WO 2017217185 A1 discloses the image processing program causes a computer to execute processing of predicting the range to which the damage spreads according to a 27Fujitsu Ref. No.: 17-01962direction in which the damaged portion extends and a direction in which a member constituting the construction included in the design data extends (The machine learning unit 32 of this example can perform machine learning for crack detection based on the prediction result of the prediction unit 44 in addition to the operation history, the image (the synthesized image or the image before synthesis), and the crack information. It is. The machine learning unit 32 further cracks based on at least one of the bridge structure information, the bridge environmental condition information, the bridge use condition .  
Claim 6
 	WO 2017217185 A1 discloses 5Specifying, by a computer, a damaged portion by analyzing a captured image of a construction (See Claim 1, lines 1-8); and predicting, in the captured image, a range to which damage spreads based on the specified damaged portion (The prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the progress of the crack to the user terminal 10.) and design data associated with the construction (The database 50 of this example further stores rank information indicating the evaluation category of the degree of cracking of the bridge in association with the composite image and cracking information of the bridge. The prediction unit 44 of the present example executes a simulation process for predicting how the bridge rank information evaluated by the crack evaluation unit 36 will change in the future.).  
Claim 7
 	WO 2017217185 A1 discloses a memory (Fig. 2, Ref. 60; database); and a processor (Fig. 2, Ref. 50, predicting unit) coupled to the memory and configured to: specify a damaged portion by analyzing a captured image of a 15construction (See Claim 1, lines 1-8); and predict, in the captured image, a range to which damage spreads based on the specified damaged portion (The prediction unit 44 predicts the progress of cracks in the bridge based on various information related to the bridge stored in the database 50 and the crack information generated by the crack information generation unit 30. The transmission unit 24 transmits the prediction result of the The database 50 of this example further stores rank information indicating the evaluation category of the degree of cracking of the bridge in association with the composite image and cracking information of the bridge. The prediction unit 44 of the present example executes a simulation process for predicting how the bridge rank information evaluated by the crack evaluation unit 36 will change in the future.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        February 23, 2022